Case 18-24452-EPK Doc8 Filed 11/19/18 Page1lof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov

CHAPTER 13 PLAN (Individual Adjustment of Debts)

[a

Original Plan

 

 

 

 

 

[] Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[| Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)
DEBTOR: MCDONALD, KENDRA JOINT DEBTOR: CASE NO.:
SS#: Xxx-xx- 2710 _ SS#: XXX-XxX-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may

be reduced, modified or eliminated.

To All Parties: | The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one

box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

The valuation of a secured claim, set out in Section TIT, which may result in a Cl] fecha [m] Not included
partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set [Included [im] Not included
out in Section [I]

Nonstandard provisions, set out in Section VIII [-] Included [m] Not included

 

 

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $2,900.55 formonths 1 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: CL] NONE Cl PRO BONO
Total Fees: $4025.00 Total Paid: $1540.00 Balance Due: $2485.00
Payable $621.25 /month (Months 1 to 4 )

Allowed fees under LR 2016-1(B){2) are itemized below:
$3500 + MTV $525 = 4025.00

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [7] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1. Creditor: Wells Fargo Home Mortgage

 

 

Address: Bankruptcy Po Box 10335 Arrearage/ Payoff on Petition Date — $52,000.00
Des Moines, IA 50306 Arrears Payment (Cure) $467.95 ‘month(Months 1 to 4)
Last 4 Digits of Arrears Payment (Cure) $895.15 ‘month (Months 5 to 60 )
Account No.: 5951 Regular Payment (Maintain) $1,422.66 /month (Months 1] to 60 )
Other:

 

 

 

LF-31 (rev. 10/3/17) Page | of 3

 
IV.

Case 18-24452-EPK

Doc 8 Filed 11/19/18 Page 2of3

Debtor(s): MCDONALD, KENDRA

Case number:

 

 

[m] Real Property
[m)Principal Residence

[_ Other Real Property
Address of Collateral:

1716 Echo Lake Drive, West Palm Beach, FL 33407

L_] Personal Property/Vehicle

 

Description of Collateral:

Check one below for Real Property:

[m|Escrow is included in the regular payments

[|The debtor(s) will pay [__]taxes

[_]insurance directly

 

 

B. VALUATION OF COLLATERAL: [—] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [B] NONE
2. VEHICLES(S): [-] NONE

 

 

1. Creditor: American Credit Acceptance

Address: Attn: Bankruptcy
961 E. Main Street
Spee sca?

Last 4 Digits of Account No.: 8191
VIN: IN4AL3AP3EN338498

Description of Collateral:
2014 Nissan Altima

 

 

Check one below:

hes incurred 910 days or more pre-
petition

alam incurred less than 910 days pre-
petition

 

Value of Collateral:

Amount of Creditor's Lien:

Interest Rate:

 

$12,432.00 Payment
$12,432.00 | Total paid in plan: $14,770.20
7.00% $125.00 /month (Months _1 to
$319.05 /month (Months _5 to
$253.66 _/month (Months 6 to

 

3. PERSONAL PROPERTY: [im] NONE

C. LIEN AVOIDANCE [mi] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a

distribution fom the Chapter 13 Trustee.
[a] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
[_.] NONE

[m] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor
Wells Fargo Home Mortgage 5723

Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)

2420 RJ Hendley Avenue, Riviera Beach, FL 33404

 

Palm Beach County Tax
> Collector

Palm Beach County Tax
3. Collector

2420 RJ Hendley Avenue, Riviera Beach, FL 33404

1716 Echo Lake Drive, West Palm Beach, FL 33407

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
LF-31 (rev. 10/3/17)

Page 2 of 3

 

 
Case 18-24452-EPK Doc8 Filed 11/19/18 Page 3of3

Debtor(s): MCDONALD, KENDRA Case number:
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [ii] NONE
B. INTERNAL REVENUE SERVICE: [ii] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [Bi] NONE
D. OTHER: [8] NONE
Vi TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A, Pay $65.39 ‘month (Months 6 to 60 )

 

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [i] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[=] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: [fi] NONE
VIII. NON-STANDARD PLAN PROVISIONS [il] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare ing chapter 13 plan is true and correct under penalty of perjury.
Cc
i >< __—CDebtor \\ | [ A | rh Joint Debtor

MCDONALD, KENDRA ‘Date | Date

 

Attorney with permission to sign on Date
Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
